Citation Nr: 0603568	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-27 063	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from December 
1950 to December 1951, and in the Navy from January 1955 to 
January 1959.  The veteran also had lengthy service in both 
the Army and Navy Reserves, with numerous periods of annual 
active duty for training, from 1952 to 1955, and from 1959 to 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that the December 2002 rating decision also 
denied the veteran's application to reopen his claims for 
service connection for carcinoma of the prostate and 
bilateral hearing loss.  In April 2003, the veteran expressed 
his disagreement as to all three issues.  In his September 
2003 substantive appeal, the veteran indicated he wished to 
appeal only his claim for PTSD.  Therefore, the Board finds 
that the veteran's appeal as to the other two claims has been 
withdrawn.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current PTSD diagnosis that is related to service, or that 
the veteran has submitted information sufficient for the RO 
to verify any in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

With regard to the veteran's dates of active military/naval 
service, a Statement of Service from the Chief of Naval 
Personnel, dated in February 1964, shows that the veteran 
enlisted in the U.S. Army Reserve in July 1949, and served on 
active duty (AD) in the Army from December 1950 to December 
1951; it also indicates that he then continued in the Army 
Reserve, served on active duty for training (ADT) in 
July 1953 and from May to June 1954, and was discharged in 
January 1955.  

Other reports, including a DD Form 214, show the veteran 
served as an enlisted member in the U.S. Navy from January 
1955 to August 1956 (with previous service in the U.S. Army 
reported as having amounted to some 51/2 years, not 
distinguishing AD from ADT).  That form indicates that the 
veteran was discharged and immediately accepted a permanent 
commission as an Ensign in the Naval Reserve, remaining on 
active duty.  Another DD Form 214 shows his separation as a 
Lieutenant, Junior Grade, in the Naval Reserve in January 
1959, at which time he reached the completion of his active 
duty assignment.  

Documentation of his retirement credits indicates that the 
veteran remained in the Naval Reserve thereafter, served on 
annual ADT each year from 1959 to 1974, and retired as a 
Lieutenant Commander in September 1974.  He began to draw 
retired pay from the Naval Reserve upon his date of 
eligibility in June 1991.

The veteran's service medical records are silent for 
complaints or treatment for PTSD or any mental disorder.  His 
separation examination, dated in April 1959, shows his 
psychiatric examination was normal.

In November 2002 and April 2003, the veteran submitted two 
versions of a stressor statement.  He indicated he had 
attempted to obtain complete service records for his various 
periods of service.  He stated that while on active duty in 
Korea, he received injuries from mortars, bayonets, and a 
cadreman.  He stated that in 1959 he was transferred to the 
active reserve, from which he was honorably discharged in 
September 1974.  He stated his reserve records had been 
destroyed in a fire.  He indicated he piloted an unarmed Navy 
plane that was fired upon by Cuban armed boats on August 30, 
1962, at the start of the Cuban missile crisis.

In a June 2003 informal conference report, the veteran 
indicated that his primary stressors were combat in Korea for 
one and a half weeks while on reserve duty, and as a training 
instructor.

In September 2003, the veteran underwent a psychiatric 
examination at a Navy medical center.  He provided a long 
history of battle exposure in three different theaters of 
action, including the Korean War, Vietnam War, and the Cuban 
Crisis.  He reported symptoms consistent with PTSD.  
Examination revealed that the veteran was frustrated with 
VA's loss of some of his records and his inability to receive 
treatment from VA.  The diagnosis was that the veteran met 
the criteria for a diagnosis of PTSD, delayed onset, mild to 
moderate, and manifested by intrusive thoughts, startle, and 
nightmares associated with his military career, which 
involved exposure to trauma and death.

In September 2003, the veteran also sought treatment at a Vet 
Center.  He reported that he had served in Korea.  The 
assessment concurred with the veteran's other September 2003 
diagnosis.  He said he was not interested in pursuing 
counselling.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO issued the initial rating decision 
in December 2002 and furnished the veteran a letter 
consistent with the VCAA in May 2005.  Therefore, he received 
notice after the initial adjudication of his claim by the 
AOJ.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a May 2005 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
August 2003 statement of the case (SOC) and November 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection.  Further, the claims file 
reflects that the August 2003 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

A review of the record shows the veteran was diagnosed with 
PTSD in September 2003.  Therefore, he satisfies the first 
element of service connection for PTSD.

With regard to a verified stressor, the Board notes that, 
while the veteran has contended that he engaged in combat in 
service, there is no evidence in the service personnel or 
medical records to corroborate this statement.  Neither the 
veteran's separation documents (DD Forms 214) nor service 
department reports of his active (AD) and reserve (ADT) 
service show that he received any awards and/or decorations 
indicative of combat involvement, and none of those records 
otherwise provides evidence of participation in combat 
situations.  Therefore, there is no verifying evidence that 
the veteran engaged in combat.  In addition, while he has 
stated that he was wounded in battle in Korea, there is no 
evidence either of treatment for such an injury in Korea or 
of receipt of a Purple Heart or other award which would 
signify that he was wounded in combat.

Therefore, since there is no corroborating evidence that the 
veteran engaged in combat during his active service, the 
veteran must provide evidence such that a claimed stressor 
may be verified to satisfy a claim for service connection for 
PTSD.  In this regard, the veteran submitted a stressor 
statement in November 2002 and a revised version in April 
2003.  In evaluating the veteran's stressor statement, the 
Board finds only one event for which the veteran has provided 
information specific enough to warrant an attempt at 
verification.

The one specific incident described by the veteran was 
piloting an unarmed Navy plane which was fired on by Cuban 
gunboats on August 30, 1962, at the start of the Cuban 
crisis.  However, a review of the veteran's service records 
shows that on that date the veteran was serving on active 
duty for training as a part of his Reserve service with the 
Navy.  The veteran's records also show that he was not on 
active duty at any time during the year 1962.  He last served 
on AD in the year 1959, and thereafter had annual ADT until 
1974. 

Although the Board would acknowledge it is within the realm 
of possibility that the veteran was involved in the Cuban 
missile crisis while on ADT in 1962, the extensive records 
verifying his service bear no indication that this was the 
case, and neither he nor his representative has identified 
any source which could verify his contention in that regard.  
Hence, the Board finds that a remand to the RO to attempt 
verification of this claimed stressor would be futile.

Therefore, since the veteran has not presented any additional 
information that could result in a verified stressor, despite 
the RO requesting such information, the Board finds that 
service connection cannot be awarded for PTSD.  We note that 
the veteran has expressed frustration and confusion over the 
RO's characterization of his service and the dates thereof.  
We have discussed, above, the nature and duration of his 
service, to include his Reserve service beginning in 1959.  
Such service is thoroughly documented in the veteran's 
records.  Indeed, when the veteran submitted a claim for an 
unrelated service connection claim in October 1966, he listed 
only his active service through 1959, and then indicated he 
was currently a member of the Naval Reserve, to be completed 
in the 1970s.  While the veteran has variously contended that 
his service records have been destroyed in a fire, there is 
no indication that any records are missing, nor is there any 
evidence that the veteran's service as verified by documents 
in the claims file is incorrect.

Finally, the Board notes that, while the veteran has been 
diagnosed with PTSD, and that such disorder arose and was 
first documented many years after he left service, neither 
the service records nor any medical opinion of record shows a 
link between any mental disorder and the veteran's military 
service.  Indeed, his service medical records are negative 
for any complaints or treatment of any mental disorder.  He 
therefore cannot be directly service connected for this 
disorder, in the absence of competent evidence establishing 
the existence of a stressor to support a diagnosis of PTSD.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

While the veteran may sincerely believe that he has PTSD 
which was caused by some incident of service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As discussed above, while the competent evidence of record 
might establish that the veteran has a clinically supported 
current diagnosis of PTSD, he has not provided information 
with which the RO, despite repeated attempts, could verify an 
in-service stressor or stressors.  As the evidence 
preponderates against the claim for service connection for 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


